MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Dec 14 2020, 8:54 am
court except for the purpose of establishing                                            CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
estoppel, or the law of the case.                                                        and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Michael G. Moore                                        Curtis T. Hill, Jr.
Indianapolis, Indiana                                   Attorney General of Indiana
                                                        Megan M. Smith
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Derek Hicks,                                            December 14, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-1347
        v.                                              Appeal from the Vermillion Circuit
                                                        Court
State of Indiana,                                       The Honorable Robert M. Hall,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        83C01-1706-F6-124



Tavitas, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1347 | December 14, 2020                 Page 1 of 7
                                                 Case Summary
[1]   Derek Hicks appeals his sentence resulting from his guilty plea to Count I,

      resisting law enforcement, a Level 6 felony; Count II, possession of

      methamphetamine, a Level 6 felony; and Count IV, criminal recklessness, a

      Level 6 felony. We affirm.


                                                          Issue
[2]   Hicks raises a single issue which we restate as whether his sentence was

      inappropriate in light of the nature of the offenses and his character.


                                                         Facts 1
[3]   On June 13, 2017, Officer Brandon Mahady with the Clinton City Police

      Department observed a red Dodge Avenger “travelling faster than the normal

      flow of traffic.” Appellant’s App. p. 27. Officer Mahady observed a non-

      operative brake light on the vehicle and “used his lights and sirens,” in an

      attempt to effectuate a traffic stop. Tr. Vol. II p. 7. The driver, later identified

      as Hicks, however, used his “vehicle to flee from [Officer Mahady,] a law




      1
        Both Hicks and the State draw the facts in their briefs almost exclusively from the probable cause affidavit
      (“PC Affidavit”) underlying the arrest warrant; the factual basis elicted at the plea hearing consisted of a mere
      reading of the charging information documents. The record, however, is devoid of evidence that the PC
      Affidavit was ever admitted into evidence, that the trial court judge ever took judicial notice of it, or that the
      parties stipulated to the “facts” it contains. Moreover, although the PC Affidavit is generally part of the pre-
      sentence investigation report (“PSI”) and the defendant has the opportunity to dispute information in the
      PSI, no PSI was prepared in this case. See Ind. Code § 35-38-1-8. As such, the uncorroborated allegations in
      the PC Affidavit are not part of the evidentiary record and do not constitute “facts” for purposes of appellate
      review. Nevertheless, given that Hicks himself relies on the “facts” therein, we will, in limited part, do the
      same for our own recitation of the facts.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1347 | December 14, 2020                     Page 2 of 7
      enforcement officer.” Id. The ensuing chase was lengthy, with speeds in excess

      of one hundred miles per hour, and Hicks narrowly missed collisions with other

      drivers, pedestrians, and a gas pump. At one point during the chase, Officer

      Mahady observed Hicks throw a clear plastic bag out of the driver’s side

      window. The bag, which was subsequently recovered and tested, was revealed

      to contain methamphetamine. The chase culminated in Hicks driving onto a

      dirt gravel road. In the ensuing dust cloud, Officer Mahady lost visual contact

      with Hicks, and Hicks abandoned the vehicle and fled.


[4]   After investigating the identity of the driver, on June 15, 2017, the State filed

      the following charges against Hicks: Count I, criminal recklessness, a Level 6

      felony; Count II, possession of methamphetamine, a Level 6 felony; three

      counts (Counts III, IV, and V) of criminal recklessness, Level 6 felonies; and

      Count VI, driving while suspended, a Class A misdemeanor. An arrest warrant

      was served on Hicks on October 31, 2018.


[5]   At a change of plea hearing on August 14, 2019, the State indicated that it had

      reached a plea agreement with Hicks, wherein Hicks would plead guilty to

      Counts I, II, and IV, and serve consecutive sentences of 365 days for each, for

      an aggregate sentence of 1095 days. In exchange, the State agreed to drop the

      remaining counts. The trial court accepted the plea agreement and then

      requested a criminal history report for Hicks, rather than a pre-sentence

      investigation report. See Ind. Code § 35-38-1-8 (providing that a PSI is not

      required if none of the charges exceeds a Level 6 felony).



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1347 | December 14, 2020   Page 3 of 7
[6]   On January 15, 2020, Hicks failed to appear for his sentencing hearing. His

      attorney reported that Hicks had been present at the courthouse, and then

      absconded. At the rescheduled sentencing hearing on June 10, 2020, Hicks did

      not present any evidence, nor did he object to the contents of the criminal

      history report. Hicks requested home detention. In light of Hicks’ criminal

      history and the absence of evidence of any mitigating factors, the trial court

      denied Hicks’ request and imposed consecutive 365-day sentences for each of

      the three Level 6 felony convictions, for a cumulative sentence of 1095 days.

      Hicks now appeals.


                                                  Analysis
[7]   Hicks argues that his sentence is inappropriate in light of the nature of the

      offenses and his character. The Indiana Constitution authorizes independent

      appellate review and revision of a trial court’s sentencing decision. See Ind.

      Const. art. 7, §§ 4, 6; Jackson v. State, 145 N.E.3d 783, 784 (Ind. 2020). Our

      Supreme Court has implemented this authority through Indiana Appellate Rule

      7(B), which allows this Court to revise a sentence when it is “inappropriate in

      light of the nature of the offense and the character of the offender.” Our review

      of a sentence under Appellate Rule 7(B) is not an act of second guessing the

      trial court’s sentence; rather, “[o]ur posture on appeal is [ ] deferential” to the

      trial court. Bowman v. State, 51 N.E.3d 1174, 1181 (Ind. 2016) (citing Rice v.

      State, 6 N.E.3d 940, 946 (Ind. 2014)). We exercise our authority under

      Appellate Rule 7(B) only in “exceptional cases, and its exercise ‘boils down to



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1347 | December 14, 2020   Page 4 of 7
      our collective sense of what is appropriate.’” Mullins v. State, 148 N.E.3d 986,

      987 (Ind. 2020) (quoting Faith v. State, 131 N.E.3d 158, 160 (Ind. 2019)).


[8]   “‘The principal role of appellate review is to attempt to leaven the outliers.’”

      McCain v. State, 148 N.E.3d 977, 985 (Ind. 2020) (quoting Cardwell v. State, 895

      N.E.2d 1219, 1225 (Ind. 2008)). The point is “not to achieve a perceived

      correct sentence.” Id. “Whether a sentence should be deemed inappropriate

      ‘turns on our sense of the culpability of the defendant, the severity of the crime,

      the damage done to others, and myriad other factors that come to light in a

      given case.’” Id. (quoting Cardwell, 895 N.E.2d at 1224). Deference to the trial

      court’s sentence “should prevail unless overcome by compelling evidence

      portraying in a positive light the nature of the offense (such as accompanied by

      restraint, regard, and lack of brutality) and the defendant’s character (such as

      substantial virtuous traits or persistent examples of good character).” Stephenson

      v. State, 29 N.E.3d 111, 122 (Ind. 2015).


[9]   When determining whether a sentence is inappropriate, the advisory sentence is

      the starting point the legislature has selected as an appropriate sentence for the

      crime committed. Fuller v. State, 9 N.E.3d 653, 657 (Ind. 2014). In the case at

      bar, Hicks pleaded guilty to three Level 6 felonies, and recieved a one-year

      sentence for each. Indiana Code Section 35-50-2-7 provides that anyone

      convicted of a Level 6 felony “shall be imprisoned for a fixed term of between

      six (6) months and two and one-half (2 ½ ) years, with the advisory sentence

      being one (1) year.”



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1347 | December 14, 2020   Page 5 of 7
[10]   Our analysis of the “nature of the offense” requires us to look at the nature,

       extent, and depravity of the offense. Sorenson v. State, 133 N.E.3d 717, 729 (Ind.

       Ct. App. 2019), trans. denied. With regard to the nature of the crimes, Hicks led

       police in an extended and reckless high speed chase, which damaged property,

       and endangered the lives of numerous innocent individuals. Moreover, Hicks

       possessed and attempted to dispose of methamphetamine. He then abandoned

       the vehicle and fled, eluding capture for well over a year.


[11]   Our analysis of the character of the offender involves a “broad consideration of

       a defendant’s qualities,” Adams v. State, 120 N.E.3d 1058, 1065 (Ind. Ct. App.

       2019), including the defendant’s age, criminal history, background, and

       remorse. James v. State, 868 N.E.2d 543, 548-59 (Ind. Ct. App. 2007). The

       record contains little evidence concerning Hicks’ character, save that he

       absconded from his first scheduled sentencing hearing and has an extensive

       criminal history. “The significance of a criminal history in assessing a

       defendant's character and an appropriate sentence varies based on the gravity,

       nature, proximity, and number of prior offenses in relation to the current

       offense.” Sandleben v. State, 29 N.E.3d 126, 137 (Ind. Ct. App. 2015) (citing

       Bryant v. State, 841 N.E.2d 1154, 1156 (Ind. 2006)), trans. denied. “Even a minor

       criminal history is a poor reflection of a defendant’s character.” Prince v. State,

       148 N.E.3d 1171, 1174 (Ind. Ct. App. 2020) (citing Moss v. State, 13 N.E.3d

       440, 448 (Ind. Ct. App. 2014), trans. denied). Hicks’ wide-ranging criminal

       history, according to the criminal history report ordered by the trial court,

       includes at least eight felonies, eight misdemeanors, multiple bouts of

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1347 | December 14, 2020   Page 6 of 7
       incarceration, four probation revocations, and four juvenile offenses, two of

       which would have been felonies if they were committed by an adult.


[12]   Hicks argues that he “was employed at the time of the offense, had never had

       the benefit of a court drug treatment program and was responsible for a

       dependent. He admitted guilt without having to require the State and the Trial

       Court to go through a lengthy trial.” Appellant’s Br. p. 6. We are unmoved.

       The nature, length, and severity of Hicks’ criminal history are not offset by the

       facts to which he refers us. Hicks’ sentence was not inappropriate in light of his

       character and the nature of the offenses.


                                                 Conclusion
[13]   Hicks’ sentence was not inappropriate. Accordingly, we affirm.


       Bailey, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1347 | December 14, 2020   Page 7 of 7